                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-103-MOC

STANLEY CORBETT, JR.,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        ORDER
                                          )
FRANK PERTY, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Intervenor Maxim Healthcare Services, Inc.’s,

Motion for Appropriate Relief Regarding the Sealed Executed Summonses, (Doc. No. 43).

       Pro se Plaintiff filed this civil rights suit pursuant to 42 U.S.C § 1983. The Complaint

passed initial review on claims against several individuals including Defendants Randy Vanscoten

and Susan Patch. (Doc. Nos. 1, 9). Maxim, the former employer of Defendants Vanscoten and

Patch, filed a Motion to Intervene for Limited Purposes to protect its interests and on behalf of

those Defendants, which was granted. (Doc. Nos. 40, 42). The summonses for Defendants

Vanscoten and Patch were filed under seal pursuant to Local Rule 4.3 because the pro se Plaintiff

is incarcerated. See LCvR 4.3(c), (Doc. Nos. 15, 38, 39). Maxim now seeks permission to view

the sealed summonses for Defendants Vanscoten and Patch to determine whether service was

defective. (Doc. No. 43).

       Maxim’s Motion will be granted and the Clerk of Court will be directed to send the sealed

summonses for Defendants Vanscoten and Patch, (Doc. Nos. 38, 39), to counsel for Maxim

through ECF’s email program.

        IT IS THEREFORE ORDERED that:

                                               1
 1.   Intervenor Maxim Healthcare Services, Inc.’s, Motion for Appropriate Relief

      Regarding the Sealed Executed Summonses, (Doc. No. 43), is GRANTED.

2.    The Clerk of Court is respectfully instructed to send the summonses for Defendants

      Vanscoten and Patch, (Doc. Nos. 38, 39), to counsel for Maxim through ECF’s

      email program.

                                Signed: March 1, 2019




                                       2
